Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 Jan. 2021 has been entered.

Claim Objections
Claims 24, 25, and 29 are objected to because of the following informalities:  The word “calendar” should be replaced with the word “calender” in claim 24, lines 1 and 10, claim 25, lines 1 and 10, and claim 29, line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 21, 23, and 24 recite “no base layer including fibers” in lines 16, 17, and 16, respectively.  While there is support in the applicant’s specification to recite that the present invention has no base layer including “threads, woven fabric, and non-woven fabric” (US Patent Application 2017/0274625, paragraph 0011), there is no support to broadly recite that the present invention has “no base layer including fibers”.  The words “fiber” and “fibers” do not appear in the specification nor in the original claims of the present invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Butterfield et al. (US Patent Application US 2007/0111871 A1 published 17 May 2007, hereinafter Butterfield) in view of Shieh (US Patent Application US 2004/0162202 A1, published 19 Aug. 2004, hereinafter Shieh) and further in view of Li et al. (US Patent Application 2015/0132581 A1, published 14 May 2015, hereinafter Li).
Regarding claims 21 and 22, Butterfield teaches an industrial roll comprising a metallic core, adhesive layer, and a cover (Abstract, paragraphs 0009 and 0020 and Figure 1).  Butterfield teaches the industrial roll, typically formed of steel (iron alloy), may be for papermaking purposes and the core has a diameter of about 1 to 70 inches, preferably 20 to 70 inches (that is, 510 to 1800 mm) and a length of about 1.5 to 400 inches, preferably 100 to 400 inches (that is, 2.5 to 10 m) (paragraph 0021), and the additional layers add up to about 3 inches in radius (that is, 76 mm) (paragraphs 0032, 0042, and Table 1) for a preferred diameter of up to about 1900 mm.
Butterfield teaches treating the surface of the metal core by "blasting, sanding, sandblasting, or the like to prepare the surface for bonding to the adhesive layer" (paragraph 0021), i.e. a roughening treatment.
Butterfield teaches the adhesive layer may comprise two coats of different adhesives (paragraph 0023); each selected to bond strongly to the adjacent core or cover (paragraph 0022).  Butterfield teaches the cover comprises a base layer, top stock layer, 
It is the examiner’s position that the coating layer of Butterfield corresponds to the cover member of the current invention.  Butterfield teaches that this coating has elastic properties (paragraph 0032), and therefore is an elastic material.  Butterfield teaches that fillers are typically added to the base layer, and these fillers may be present in the form of powder, pellets, spheres, or fibers (paragraph 0025); therefore, Butterfield teaches embodiments in which his base layer does not include fibers.
If it was determined that the first adhesive layer did not have better adhesion to the core than the outer layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose the first adhesive layer of Butterfield to have better adhesion to the core than the outer layers and the second adhesive layer of Butterfield to have better adhesion to the elastic outer layers than the core in accordance with the design principles taught by Butterfield (paragraphs 0022-0023).
Butterfield teaches the adhesive layers may be epoxy adhesives (paragraphs 0022-0023).  Butterfield teaches the coating (cover member) is a polyurethane coating (paragraph 0035).

Shieh teaches a roll core from a paper or textile mill that is blasted and surface-prepared for a primer layer of epoxy (paragraph 0094).  Shieh teaches a cover comprising a thermoset resin such as epoxy over an adhesive layer (paragraph 0041 and 0093).  Shieh teaches conventional synthetic composite roll covers comprise epoxy, rubber, or polyurethane with reinforcement (paragraph 0007) and further discloses applications using rubbers, urethanes, polyurethanes and epoxies (paragraphs 0074 and 0093).  Shieh discloses epoxy adhesives may be applied as primers (paragraphs 0094 and 0097), i.e. separately.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the thermoset epoxy resin as taught by Shieh in the coating layer (cover member) of Butterfield in order to gain the benefit of highly tunable properties as taught by Shieh (paragraphs 0092, 0093, and 0096).  Further, Shieh teaches either epoxy or polyurethane can be used as roll covers (paragraph 0007).
Butterfield in view of Shieh discloses the first adhesive layer is typically epoxy (paragraph 0022) and phenolic resins are known substitutes (Shieh, paragraph 0003).
Butterfield in view of Shieh does not explicitly disclose the first adhesive layer may be a  phenolic-based adhesive.
Li discloses a preferable cured seal (adhesive) between dissimilar materials such as metal and polymers comprises phenol novolac epoxy, bisphenol A epoxy, or a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the phenol-based and epoxy-based adhesive of Li as the first epoxy adhesive of Butterfield in view of Shieh, in order to gain the benefit of low-cost, reliable sealing as taught by Li (paragraphs 0005 and 0048).
Regarding claims 24 and 29, Butterfield in view of Shieh and further in view of Li discloses the industrial roll that may be used for papermaking as described above.  Butterfield further discloses the industrial roll may be used for calender rolls (paragraph 0002).
Butterfield does not explicitly disclose the industrial roll may be a textile calender roll.
However, the recitation in the claims that the roll is a "textile calender roll" is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner's position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Butterfield in view of Shieh and further in view of Li discloses 
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the papermaking/calender roll of Butterfield in view of Shieh and further in view of Li as a textile calender roll, since Shieh teaches that the same structures may be used in both (Shieh, paragraphs 0003, 0005, 0041, 0074, and 0094).
Regarding claims 23 and 25, Butterfield in view of Shieh and further in view of Li discloses the papermaking roll or textile calender roll as described above.  Butterfield discloses, starting with the core, forming each adhesive layer in turn, and a polyurethane coating is applied over a rubber base and top stock (paragraphs 0023, 0024, 0027, and 0039).  Butterfield discloses allowing solvent to evaporate between coats of adhesive (paragraph 0023), and as mentioned above, Shieh discloses epoxy adhesives may be applied as primers (Shieh, paragraphs 0094 and 0097).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Buckner and Santiago (US Patent Application 2008/0200320 A1, published 21 Aug. 2008, hereinafter Buckner) in view of Madden and Vosika (US Patent 6,874,232, published 05 Apr. 2005, hereinafter Madden) and further in view of Butterfield et al. (US Patent Application US .
Regarding claim 21, Buckner teaches a paper converting roll with a radius of 25.4 to 304.8 mm that has an elastomeric roll cover disposed about the outer surface of the core (Item 20) (Abstract and Figure 2B, reproduced below).  Buckner teaches the core is steel (iron alloy) (paragraph 0028), and the length of the roll is 2.5 to 2.8 m (claim 2).  Buckner teaches the core may be treated by blasting, sanding, sandblasting, chemically treated, or the like to prepare for application of a bonding agent (paragraph 0044), that is, a roughening treatment is applied.  Buckner teaches his converting roll has a first (Item 14) and a second (Item 18, not labelled) adhesive layer, and these adhesives should be selected to provide a strong bond between the selected components (paragraph 0046).  Buckner teaches his converting roll base layer may be made from any material known in the art (paragraph 0064), and the hardness of the base layer is from 0.5 to 3.0 P&J (paragraph 0066).


    PNG
    media_image1.png
    671
    589
    media_image1.png
    Greyscale

Buckner teaches the elastomeric roll cover can be made of natural rubbers and synthetic elastomers.  Buckner teaches that example roll covers are taught in Madden (paragraph 0060).
Madden teaches polyurethanes are the preferred roll cover material (col. 5, lines 45-50).
Therefore, it would have been obvious to one of ordinary skill in the art to use polyurethane as the roll cover material in Buckner.
Buckner teaches that the first adhesive layer may be applied to the core by any manner known to be suitable to those skilled in the art for applying adhesives to surfaces (paragraph 0046).
Buckner does not disclose applying a baking treatment to the first adhesive layer, and the composition of the first and second adhesives, and the composition of his base layer.
Butterfield discloses curing the roll through a heating (baking) process (paragraph 0038).
It would have been obvious to one of ordinary skill in the art before the effective 
Butterfield teaches that fillers are typically added to the base layer, and these fillers may be present in the form of powder, pellets, spheres, or fibers in order to modify physical properties and/or reduce cost (paragraph 0025); therefore, Butterfield teaches embodiments in which his base layer does not include fibers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use fillers in the base layer as taught by Butterfield in the base layer of Buckner.  Both the inventions of Buckner and Butterfield are directed at multi-layer rolls containing a metal core, an elastomeric cover layer, and two intervening adhesive layers, so one of ordinary skill in the art would have a reasonable expectation of success in using the fillers as taught by Butterfield in the base layer taught by Buckner.
Ebnesajjad teaches that for steel surfaces the preferred adhesives are epoxies, nitrile-phenolic, and epoxy-phenolic (page 248, 2nd column, 11.2.12 Steel, Mild, Carbon (Iron) section, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an epoxy-phenolic adhesive as taught by Ebnesajjad nd column, 11.2.12 Steel, Mild, Carbon (Iron) section, 1st paragraph).
Ebnesajjad teaches that for polyurethane surfaces the polyurethane elastomer adhesives are particularly recommended (page 254, 1st column, 11.4.7 Polyurethane section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a polyurethane elastomer adhesive with a polyurethane substrate as taught by Ebnesajjad as the second adhesive layer of Buckner.  Ebnesajjad teaches that polyurethane elastomer adhesives are particularly recommended for polyurethane substrates (page 254, 1st column, 11.4.7 Polyurethane section).
Regarding claim 23, as presented above, Buckner in view of Madden and further in view of Butterfield teach all the components described in the method claim 23, and Buckner teaches the roughening of the core (paragraph 0044), the first adhesive layer attaches the core to the base layer and the second adhesive layer is bonded between the base layer and elastomeric roll cover (paragraph 0046), and Butterfield discloses curing the of industrial rolls through a heating (baking) process (paragraph 0038).

Claims 22, 24-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Buckner and Santiago (US Patent Application 2008/0200320 A1, published 21 Aug. 2008, hereinafter Buckner) in view of Madden and Vosika (US Patent 6,874,232, published 05 Apr. 2005, hereinafter Madden) and further in view of Butterfield et al. (US Patent Application US .
Regarding claims 24-25, as presented above, Buckner in view of Madden and further in view of Butterfield teach all the limitations of claims 21-23, with the only difference being the intended use of the roll as a textile calender roll.
Buckner teaches that his converting roll may be used with synthetic fibers, such as polyesters and polypropylene (paragraph 0032), although Buckner does not explicitly disclose his converting roll may be a textile calender roll.
However, the recitation in the claims that the roll is a "textile calender roll" is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim.  If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner's position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Buckner in view of Madden and further in view of Butterfield discloses a calender roll as presently claimed, it is clear that the calender roll of Buckner in view of Madden and further in view of Butterfield would be capable of performing the 
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the papermaking/calender roll of Buckner in view of Madden and further in view of Butterfield as a textile calender roll, since Shieh teaches that the same structures may be used in both (paragraphs 0003, 0005, 0041, 0074, and 0094).
Regarding claims 22 and 29, Buckner in view of Madden and further in view of Butterfield teaches all the elements of claim 21, and Buckner in view of Madden and further in view of Butterfield and further in view of Shieh teaches all the elements of claim 24.
Buckner in view of Madden and further in view of Butterfield does not disclose the adhesive layer further comprising an epoxy-based adhesive.
Shieh discloses epoxy adhesives may be applied as primers (paragraphs 0094 and 0097), i.e. separately.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an epoxy-based adhesive as a primer layer as taught by Shieh on either the first or the second adhesive layers of the roll of Buckner in view of Madden and further in view of Butterfield and further in view of Shieh.  Both the inventions of Buckner and Shieh are directed at multi-layer rolls containing a metal core, an elastomeric cover layer, and adhesive layers, so one of ordinary skill in the art 

Response to Arguments
Applicant's arguments filed 23 Apr. 2021 have been fully considered.  Based on applicant’s arguments, the set of rejections using Brafford as a secondary reference have been withdrawn.  Applicant’s arguments against the set of rejections based on the prior art of Butterfield, Shieh, and Li were not persuasive.
Applicant amended claims 21-25 and 29.
Applicant argues that the cover member of Butterfield has three layers, whereas the present invention requires the cover member is a single layer.
However, as presented above, the polyurethane coating of Butterfield, a single layer, corresponds to the cover member of the claimed invention.  The current invention does not require direct contact between the second adhesive layer and the outermost layer.
Applicant argues that Sheih teaches a fiberglass mat as a base layer.
However, Sheih is only used as teaching reference in order to teach Shieh teaches a cover comprising a thermoset resin such as epoxy over an adhesive layer.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the 
Applicant argues that phenol novolac epoxy of Li is not applicable to phenolic adhesives.
However, given that the claims only broadly recite “phenolic adhesive”, this would encompass the phenol novolac epoxy of Li. Further, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding phenol novolac epoxy must be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant argues that one would not have been motivated to combine the teachings of Kuroda and Butterfield.
However, Kuroda was not cited in the previous Office Action mailed 30 Sep. 2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787